This is an appeal from the decision of the Appellate Tax Board (A.T.B.) dismissing an appeal by the plaintiff to it which was filed after the statutory period of ten days had elapsed. See G. L. c. 58, § 14. “The attempted institution of an appeal after the statutory period has expired is ‘so repugnant to the procedural scheme, so destructive of its purposes, as to call for dismissal of the appeal.”’ Sears, Roebuck & Co. v. State Tax Comm’n, 370 Mass. 127, 130 (1976), quoting Schulte v. Director of the Div. of Employment Security, 369 Mass. 74, 79 (1975). A letter sent to the Commissioner of Revenue within the statutory period and not to the A.T.B. did not comply with the statute, was ineffective and did not confer jurisdiction on the A.T.B. See, e.g., Greeley v. Zoning Ed. of Appeals of Framingham, 350 Mass. 549, 552 (1966), and cases cited.
The decision of the Appellate Tax Board dismissing the plaintiff s appeal is affirmed.

So ordered.